RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2022 has been entered.
 
Claims 1, 3-11, 14, and 15 are pending in the application.  Claims 2, 12, and 13 have been cancelled.
Amendments to the claims, filed August 18, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The objection to the claims, made of record in the office action mailed December 29, 2021, Page 2, Paragraph 9 has been withdrawn due to Applicant’s amendment in the response filed September 16, 2022.
The 35 U.S.C. §112 (b) rejection of claims 1, 3-11, 14, and 15, made of record in the office action mailed June 24, 2022, Page 3, Paragraph 7 has been withdrawn due to Applicant’s amendment in the response filed September 16, 2022.
The 35 U.S.C. §103 rejection of claims 1, 3-11, 14, and 15 over Korthals (U.S. Pat. Pub. 2012/0282836), made of record in the office action mailed June 24, 2022, Page 4, Paragraph 8 has been withdrawn due to Applicant’s amendment in the response filed September 16, 2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “acid amides”, and the claim also recites “acrylamide or methacrylamide”, which is the narrower statement of the range/limitation.  Additionally, claim 9 recites the broad recitation “woven fabric”, and the claim also recites “woven polyester fabric”, which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
Claims 1, 3-6, 8-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Siebert (U.S. Pat. Pub. 2012/0279637) in view of Morino (U.S. Pat. Pub. 2011/0111660).
Regarding claims 1 and 4, Siebert teaches an adhesive tape (Abstract) in particular for wrapping cables (Paragraph [0001]), consisting of a textile carrier (Abstract) and a pressure sensitive adhesive (Abstract), applied on one side of the carrier (Abstract), in the form of a dried polymer dispersion (Abstract; Paragraphs [0063], [0093]-[0094], and [0166]), wherein the polymer can been synthesized from: n-butyl acrylate, 2-ethylhexyl acrylate, and methyl methacrylate (Paragraph [0064]), and an optional applied film (reverse-face varnish, Paragraph [0100]); and the pressure sensitive adhesive comprises between 3 and 12 parts by weight of tackifiers (based on the mass of the dried polymer dispersion) (10 to 100 parts by weight based on the solids, Paragraphs [0080] and [0083]), the tackifiers having a softening point of more than 90° C. according to ASTM E28-99 (2009) (Paragraph [0082]).
While the reference does not specifically teach the claimed range of 3-12 parts by weight, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Siebert fails to teach the polymer having been synthesized from: (a) 70.0 to 90.0 wt % of a blend of n-butyl acrylate and 2-ethylhexyl acrylate, wherein the n-butyl acrylate and the 2-ethylhexyl acrylate are used in a ratio of 2:1 to 1:2; and (b) 10.0 to 20.0 wt % of one or more ethylenically unsaturated monomers, where at least 50.0 wt % of the ethylenically unsaturated monomers (monomer (b)) comprises methyl methacrylate.
Morino teaches an adhesive tape (Abstract) that can be used in vehicles (Paragraph [0002]), consisting of a textile carrier (Abstract) and a pressure sensitive adhesive (Abstract, Paragraph [0290]), applied on at least one side of the carrier (Abstract), in the form of a dried polymer dispersion (Paragraphs [0098] and [0130]), wherein the polymer having been synthesized from: 40-60 wt% of 2-ethylhexyl acrylate (Paragraph [0101]), 40-60 wt% of n-butyl acrylate (Paragraph [0105]), and 1-10 wt% of methyl methacrylate (Paragraph [0106]).  Morino further teaches by using 40-60 wt% of 2-ethylhexyl acrylate, good removability can be exhibited while securing adhesive force to an adherend subject (Paragraph [0101]); by using 40-60 wt% n-butyl acrylate in combination with 2-ethylhexyl acrylate, it becomes easier to obtain strong adhesive force without inhibiting removability (Paragraph [0105]); and by using 1-10 wt% methyl methacrylate in combination with 2-ethylhexyl acrylate and n-butyl acrylate, the cohesive force of the adhesive is improved (Paragraph [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the adhesive polymer of Siebert be synthesized from: 40-60 wt% of 2-ethylhexyl acrylate, 40-60 wt% of n-butyl acrylate, and 1-10 wt% of methyl methacrylate as taught by Morino in order to have good removability while securing adhesive force to an adherend, obtain strong adhesive force without inhibiting removability, and improve the cohesive force of the adhesive.
As such, Siebert in view of Morino teaches the polymer is synthesized from: (a) 90-99 wt% of a blend of n-butyl acrylate and 2-ethylhexyl acrylate, wherein the n-butyl acrylate and the 2-ethylhexyl acrylate are used in a ratio of 1.5:1 to 1:1.5; and (b) 1-10 wt % of methyl methacrylate.
While the reference does not specifically teach the claimed range of 70.0 to 90.0 wt% and 10.0 to 20.0 wt%, respectively, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 3, Siebert teaches wherein the tackifiers have a softening point of more than 100° C in accordance with ASTM 28-99 (2009) (more than 90°, Paragraph [0082]).
While the reference does not specifically teach the claimed range of more than 100° C, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, the limitations only further limit monomer (d) which is not required to be present.  Therefore, the limitations of claim 5 are optional and anticipated by Siebert in view of Morino.
Regarding claim 6, Siebert teaches wherein the pressure sensitive adhesive is admixed with 6 to 10 parts by weight of tackifier (based on the mass of the dried polymer dispersion) (10 to 100 parts by weight based on the solids, Paragraphs [0080] and [0083]).
While the reference does not specifically teach the claimed range of 6-10 parts by weight, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 8, Siebert in view of Morino fails to teach wherein the pressure sensitive adhesive has a peel adhesion on steel of at least 2.0 N/cm according to ASTM D3330 (for an adhesive coat weight of 100 g/m2 on woven polyester fabric carrier).
However, since Siebert in view of Morino teaches the same pressure sensitive adhesive as claimed, the adhesive of Siebert in view of Morino would inherently have a peel adhesion on steel of at least 2.0 N/cm according to ASTM D3330 (for an adhesive coat weight of 100 g/m2 on woven polyester fabric carrier).
Regarding claim 9, Siebert teaches wherein the textile carrier is a nonwoven material or a woven fabric (Paragraph [0021]).
Regarding claim 10, Siebert teaches wherein the carrier is woven fabric having a construction as follows: the thread count in the warp is 10 to 60/cm (30-60/cm, Paragraph [0051]), the thread count in the weft is 10 to 40/cm (23-50/cm, Paragraph [0051]), the warp threads possess a yarn weight of between 40 and 400 dtex (40-180 dtex, Paragraph [0053]), the weft threads possess a yarn weight of between 40 and 660 dtex (100-400 dtex, Paragraph [0054]).
Regarding claim 11, Siebert teaches wherein the optional applied film is provided on the underside of the textile carrier (reverse-face varnish, Paragraph [0100]).
Regarding claim 14, Siebert in view of Morino teaches an elongate item (Paragraph [0117]), wherein the elongate item is jacketed with the adhesive tape (Paragraph [0117]) according to claim 1 (as discussed above).
Regarding claim 15, Siebert in view of Morino teaches a vehicle comprising the jacketed elongate item according to claim 14 (Paragraph [0117]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Siebert (U.S. Pat. Pub. 2012/0279637) in view of Morino (U.S. Pat. Pub. 2011/0111660) and further in view of Korthals (U.S. Pat. Pub. 2012/0282836).
Siebert and Morino are relied upon as discussed above.
Regarding claim 7, Siebert teaches in order to achieve pressure-sensitive adhesive properties it is necessary for the processing temperature of the adhesive to be above its glass transition temperature, in order to have viscoelastic properties (Paragraph [0068]).
Siebert in view of Morino fails to teach wherein a glass transition temperature of the pressure sensitive adhesive is below +15° C (determined by DSC (Differential Scanning Calorimetry) in accordance with DIN 53 765 at a heating rate of 10 K/min).
Korthals teaches an adhesive tape in particular for wrapping cables (Abstract), the adhesive tape consisting of: a textile carrier and a pressure sensitive adhesive (Abstract), applied on one side of the carrier (Abstract), in the form of a dried polymer dispersion (Abstract), wherein the polymer of the dried polymer dispersion has been synthesized from the following monomers: (a) 70.0 to 90.0 wt % of a blend of n-butyl acrylate and 2-ethylhexyl acrylate (monomer (a), 40% to 90%, Abstract); (b) 10.0 to 20.0 wt % of one or more first ethylenically unsaturated monomers (monomer (c), 10 to 60%, Abstract), where at least 50.0 wt % of the one or more first ethylenically unsaturated monomers (monomer (b)) comprises methyl methacrylate (can be just methyl methacrylate, Paragraph [0039]; Polymer 2, Paragraph [0176]; (c) 0 to 10.0 wt % of a second ethylenically unsaturated monomer (monomer (c)), different from monomer (b) (0%, not required); (d) 0 to 5.0 wt % of a third ethylenically unsaturated monomer (monomer (d)) having an acid or acid-anhydride function (monomer (b), 0% to 10%, Abstract); wherein the pressure sensitive adhesive comprises tackifiers (based on the mass of the dried polymer dispersion) (Abstract), the tackifiers having a softening point of more than 90° C according to ASTM E28-99 (2009) (Paragraph [0051]); and an optional applied film (reverse-face varnish, Paragraph [0100]).  Korthals further teaches in order to achieve pressure-sensitive adhesive properties it is necessary for the processing temperature of the adhesive to be above its glass transition temperature, in order to have viscoelastic properties (Paragraph [0043]) and since cable loom wrapping takes place at normal ambient temperature (approximately between 15°C to 25°C), the glass transition temperature of the pressure sensitive adhesive is below +15°C (determined by DSC (Differential Scanning Calorimetry) in accordance with DIN 53 765 at a heating rate of 10 K/min) (Paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the pressure sensitive adhesive of Siebert in view of Morino have a glass transition temperature of the pressure sensitive adhesive is below +15°C (determined by DSC (Differential Scanning Calorimetry) in accordance with DIN 53 765 at a heating rate of 10 K/min) as taught by Korthals since cable loom wrapping takes place at normal ambient temperature (approximately between 15°C to 25°C) and in order to achieve pressure-sensitive adhesive properties it is necessary for the processing temperature of the adhesive to be above its glass transition temperature, in order to have viscoelastic properties

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed September 16, 2022 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
October 19, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788